Judgment in plaintiff’s favor against defendant United States Fidelity and Guaranty Company and defendants Holman and Franz unanimously affirmed, with costs to the plaintiff. The judgment in favor of defendant United States Fidelity and Guaranty Company against defendants Holman and Franz on its cross-complaint modified by providing that the United States Fidelity and Guaranty Company be subrogated to the rights of the plaintiff against defendants Holman and Franz to the extent and for the amount, if any, of its liability to the plaintiff, and that said insurance company have judgment against defendants Holman and Franz to the extent of the sum paid to the plaintiff. As so modified, the judgment in favor of the United States Fidelity and Guaranty Company is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ. Settle order on notice.